Citation Nr: 0013852	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Evaluation of autosomal dominant polycystic kidney 
disease with hypertension and renal calculus, currently 
evaluated as 30 percent disabling.

2.  Evaluation of residuals of lymphadenectomy, currently 
evaluated as noncompensably disabling.

3.  Evaluation of removal of 11th and 12th ribs, secondary to 
polycystic kidney disease, currently evaluated as 20 percent 
disabling. 

4.  Evaluation of residuals of testicular cancer status post 
right orchiectomy, currently evaluated as noncompensably 
disabling.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
December 1996.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Service connection for impotence and hypercholesterolemia 
was denied in June 1998.  In December 1999, the appellant 
submitted additional medical evidence to the RO along with a 
letter the Board construes as a petition to reopen the claim 
for service connection for impotence and 
hypercholesterolemia based on the submission of new and 
material evidence.  Based on the evidence in the record, it 
seems that the RO has not had an opportunity to act upon the 
petition.  The Board refers the issues to the RO to take 
appropriate action, as the Board does not have jurisdiction 
over these claims.  Jurisdiction does indeed matter and it 
is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1998).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).

The appellant also indicated in the December 1999 letter that 
the additional medical evidence to the RO in support of his 
claim for an increased rating for polycystic kidney disease 
with back pain.  The Board finds that the representative's 
request that the evidence be used in support of the appeal 
pending at the Board adequate to permit the Board to review 
the evidence without prior RO review and consideration.  See 
38 C.F.R. § 20.1304(c) (1999); see also 38 C.F.R. § 19.37(a) 
(1999).  

In June 1997, service connection for sinusitis was granted 
and assigned a noncompensable evaluation.  Service connection 
for residuals of narcotic use was denied.  The VA Form-9 
filed by the appellant in May 1998 was accepted by the RO as 
the Notice of Disagreement and a Statement of the Case was 
issued in June 1998.  The appellant has not filed a VA Form-9 
or any other document that could be construed as sufficient 
to perfect his appeal within the time period permitted to 
perfect an appeal.  38 C.F.R. §§ 20.200, 20.202 (1999).  
Accordingly, the Board does not have jurisdiction over these 
claims.  See Rowell, Roy, Black, Shockley, supra.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Autosomal dominant polycystic kidney disease with 
hypertension and renal calculus is manifested by albuminuria 
with some edema and a definite decrease in kidney function 
from January 1, 1997 to December 13, 1999.

2.  Autosomal dominant polycystic kidney disease with 
hypertension and renal calculus is manifested by albuminuria, 
a blood urea nitrogen of 48mg% and generalized poor health 
from December 14, 1999.

3.  The appellant withdrew his appeal on the issue of 
evaluation of residuals of testicular cancer status post 
right orchiectomy.

4.  Tinnitus was first manifest in service.



CONCLUSIONS OF LAW

1.  Autosomal dominant polycystic kidney disease with 
hypertension and renal calculus is 60 percent disabling from 
January 1, 1997 to December 13, 1999.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.115, Diagnostic 
Code 7533 (1999).

2.  Autosomal dominant polycystic kidney disease with 
hypertension and renal calculus is 80 percent disabling from 
December 14, 1999.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.115, Diagnostic Code 7533 (1999).

3.  The appeal of the assignment of a noncompensable 
evaluation for residuals of testicular cancer status post 
right orchiectomy is withdrawn.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).

4.  Tinnitus was incurred during service.  38 U.S.C.A. 
§ 1131(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluation of Service Connected Disabilities

This portion of the appeal stems from a June 1997 rating 
decision that established service connection for the 
following disabilities:  autosomal dominant polycystic kidney 
disease with hypertension and renal calculus (30 percent 
disabling); residuals of testicular cancer status post right 
orchiectomy (noncompensably disabling); residuals of 
lymphadenectomy (noncompensably disabling); removal of 11th 
and 12th ribs secondary to polycystic kidney disease (20 
percent disabling).

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any of the issues 
and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue has 
been phrased.  It also appears that the Court has not 
provided a substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  The Board notes that the Court 
has not specifically addressed the issue of the assignment of 
staged ratings in the reverse of what was contemplated in the 
decision in Fenderson v. Brown, 12 Vet. App. 119 (1999).  
However, under 38 U.S.C.A. § 5110 (West 1991), it is 
axiomatic that a person can become worse during the appeal 
period and that a staged rating should reflect this as well 
by fixing effective dates that reflect the increase in 
disability.

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained and records 
were obtained from the identified treatment source at the 
Naval Medical Center.  A VA examination was conducted in 
February 1997.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to these claims.  As for the 
request regarding service connected polycystic kidney 
disease, the Board denies this request for a new examination.  
The Board finds the February 1997 in addition to the medical 
evidence through 1999 adequate for rating purposes as is 
addresses thoroughly the criteria for rating this disability.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).



Polycystic Kidney Disease with Hypertension and Renal 
Calculus

The appellant contends that his kidney function has decreased 
and a higher evaluation is warranted.

The rating criteria for cystic disease of the kidneys direct 
rating as renal dysfunction.  Renal dysfunction that requires 
regular dialysis, or precludes more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, is assigned a 100 percent 
evaluation.  Renal dysfunction manifested by persistent edema 
and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 
8mg%, or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, 
is assigned an 80 percent evaluation.  Renal dysfunction 
resulting in albuminuria with some edema, or definite 
decrease in kidney function, or hypertension at least 40 
percent disabling under diagnostic code 7101 is assigned a 60 
percent evaluation.  Renal dysfunction manifested by constant 
or recurring albumin with hyaline and granular casts or red 
blood cells, or transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101 is 
assigned a 30 percent evaluation.  Renal dysfunction 
evidenced by albumin and casts with a history of acute 
nephritis, or hypertension that is non-compensable under 
diagnostic code 7101, is assigned a noncompensable 
evaluation.  38 C.F.R. § 4.115a; Diagnostic Code 7533 (1999).

A 40 percent evaluation is assigned for hypertension with 
diastolic pressure predominantly 120 or more.  38 C.F.R. 
§ 4.104; Diagnostic Code 7101 (1999).  During the pendency of 
this appeal, the criteria for evaluating hypertension 
changed.  The pre-1998 criteria assign a 40 percent 
evaluation for hypertension with diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  
When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110.  However, in this instant case comparing the pre-1998 
criteria to the post-1998 criteria for a 40 percent 
evaluation for hypertension, the Board believes that neither 
one is more favorable to the appellant, as the appellant's 
hypertension does not meet the criteria for a 40 percent 
evaluation under either.  The criteria are nearly identical 
and the increased rating is assigned under other criteria for 
rating renal dysfunction and not hypertension, therefore the 
appellant is not prejudiced and a Bernard issue is not raised 
by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Separate ratings are not to be assigned for disability from 
disease of the heart and any form of nephritis, on account of 
the close interrelationships of cardiovascular disabilities.  
38 C.F.R. § 4.115 (1999).

Autosomal dominant polycystic kidney disease was diagnosed in 
service in 1989, with hypertension secondary to the kidney 
disease.  Service medical records reveal that albuminuria was 
present on urinalysis performed in service after 1989.  In 
January 1991 the appellant underwent bilateral surgical renal 
cyst decompression to address persistent chronic bilateral 
flank pain.  At the time of the Medical Board in June 1996, 
he had 4+ proteinuria.  No edema was noted on that 
examination.  Diastolic blood pressure was not predominantly 
120 or more and symptoms associated with the hypertension 
were never characterized as moderately severe.

A VA examination was conducted in February 1997.  On physical 
examination his blood pressure was 164/95.  Protein was 
present in his urine.  His build was heavy and nutrition was 
good.  Routine follow-up examination by his nephrologist in 
January was reported as normal.  A 7mm kidney stone in the 
left kidney was noted on X-ray examination.

In January 1998 records, the appellant's blood pressure was 
140/105 and there was no edema in his extremities.  Blood 
urea nitrogen (BUN)/creatinine levels in 1998 include 
readings of 29/2.3 (January 1998).  Kidney function was said 
to be stable in July 1998 with blood urea nitrogen/creatinine 
levels of 27/2.3.

Medical records from 1999 included blood urea 
nitrogen/creatinine readings as high as 38/2.6 (July 1999).  
On an evaluation for erectile dysfunction in July 1999, 
proteinuria was present.  In September 1999 there was trace 
edema in the extremities.  Blood pressure was 144/92 and 
flank pain continued.  On December 16, 1999, the appellant 
complained of fatigue, nausea and decreased appetite.  Blood 
urea nitrogen/creatinine was 48/3.4.  Blood pressure was 
148/90 and said to be not well controlled.  There was trace 
edema in his extremities.

The evidence supports staged ratings for this disability.  A 
60 percent evaluation is warranted from January 1, 1997 to 
December 13, 1999.  Constant albuminuria was present 
beginning in service.  Some edema has been reported.  The 
blood urea nitrogen/creatinine levels reported increased 
during the pendency of the appeal but fall of that which is 
required for an 80 percent evaluation.  However, the 
laboratory results support a finding of a definite decrease 
in kidney function.  A higher evaluation is not warranted 
from January 1, 1997 to December 13, 1999 as blood urea 
nitrogen/creatinine levels were not in the required range and 
generalized poor health was not reported.  The appellant's 
weight remained stable during this period.

An 80 percent evaluation is warranted from December 14, 1999, 
the date of the medical record that demonstrated an increase 
in disability.  A laboratory report of December 14, 1999 that 
was transcribed on December 16, 1999 reflects that blood urea 
nitrogen levels rose above 40mg%.  The appellant was also 
complaining of generalized poor health in the form of 
fatigue, nausea and decreased appetite.  Edema was present in 
his extremities and his blood pressure was not well 
controlled.  A higher evaluation is not warranted.  Dialysis 
is not required, the appellant was still working, and blood 
urea nitrogen/creatinine levels had not risen above 
80mg%/8mg% respectively.  Markedly decreased cardiovascular 
function has not been demonstrated.  As to the assignment of 
higher ratings than allowed, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).


Residuals of Testicular Cancer Status Post Right Orchiectomy

The March 1998 Notice of Disagreement submitted by the 
accredited representative indicated the appellant's 
disagreement with the evaluation assigned in the June 1997 
rating decision for residual of testicular cancer status post 
right orchiectomy.  However, in the VA Form-9 submitted by 
the appellant in May 1998, he specifically listed the issues 
he intended to appeal, which did not include the evaluation 
of residuals of testicular cancer.  Furthermore, neither the 
appellant nor his accredited representative has submitted any 
arguments in support of a compensable evaluation.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In the instant 
case, the appellant himself filed the Substantive Appeal and 
specifically excluded this issue, therefore the Board finds 
that the appellant has withdrawn this appeal.


Service Connection

This appeal stems from the June 1997 rating decision that 
denied service connection for tinnitus.  The appellant 
contended in his March 1998 appeal to the Board that he has 
developed tinnitus based on his use of antihypertensive 
medications that were prescribed for service connected 
polycystic kidney disease with hypertension and renal 
calculus.  In an April 1997 VA audiology examination, he 
reported a history of occupational noise exposure in service 
with episodes of ear infections and tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (a) (1999).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

On service medical examinations in September 1978, August 
1988, July 1989 and November 1996, the appellant denied ear 
trouble or hearing loss and his ears were normal on 
examination.  In September 1988 he reported exposure to noise 
and vibration for job positions he held between January 1979 
and July 1986, and further that he wore protective hearing 
devices.  Reference audiograms conducted in service confirm 
exposure to noise.  Service medical records reveal that the 
appellant reported tinnitus in November 1993 accompanied by 
ear pain, pressure and decreased hearing.  Right otitis media 
was diagnosed.

On VA examination in April 1997, the appellant complained of 
a history of occupational noise exposure in service, ear 
infections and tinnitus.  He reported to gradually notice 
tinnitus several years prior to the examination.  It was 
bilateral, constant and had no effect on daily life.  He 
described it as a soft-moderate, high-pitched buzzing that 
was more noticeable in quiet environments.  Hearing loss was 
identified, but the examiner did not attribute it to any 
cause.

The appellant's claim for service connection for tinnitus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  Immediately after separation from service, 
tinnitus was diagnosed.  The appellant complained of tinnitus 
during service and during the VA examination, the appellant 
reported that he had noted the onset several years earlier.  
Due to the subjective nature of tinnitus, the appellant's 
assertion of continuity render the claim well grounded.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from service and a VA 
examination was conducted.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

The Board proceeds to a determination of the claim on the 
merits.  Tinnitus was identified in service and although 
there were some inservice reports that were silent in regard 
to the presence of tinnitus, we find it difficult to argue 
that his tinnitus developed on the day of the VA examination.  
Tinnitus was identified on VA examination very shortly after 
service.  Due to the subjective nature of the condition, the 
appellant is competent to note the date of onset, and to 
provide competent evidence of continuity of symptomatology 
since onset that links his current tinnitus to service.  We 
also find that his complaint of tinnitus developing several 
years prior to the VA examination credible.  Therefore, 
service connection is granted.


ORDER

A 60 percent evaluation for autosomal dominant polycystic 
kidney disease with hypertension and renal calculus is 
granted from January 1, 1997 to December 13, 1999.  An 80 
percent evaluation for autosomal dominant polycystic kidney 
disease with hypertension and renal calculus is granted from 
December 14, 1999.  The appeal of the claim for a compensable 
evaluation for residuals of testicular cancer status post 
orchiectomy is dismissed.  Service connection for tinnitus is 
granted.


REMAND

Lymphadenectomy

This issue stems from the June 1997 rating decision that 
assigned a noncompensable evaluation for residuals of 
lymphadenectomy.  In November 1992 the appellant underwent 
modified right retroperitoneal lymph node dissection for 
metastasis of his testicular tumor.  The VA examiner in 
February 1997 failed to comment on this surgery and whether 
there was any residual disability, including tender or 
painful scars.


Removal of 11th and 12th Ribs

Service connection for removal of the 11th and 12th ribs 
secondary to polycystic kidney disease was established in the 
June 1997 rating decision and assigned a 20 percent 
evaluation.  The appellant has disagreed with the assigned 
evaluation and has contended that there is a discrepancy in 
the number of ribs removed in the records.  It is painful, 
and he cannot lie on his sides.

In January 1991, the appellant underwent bilateral renal 
exploration and unroofing of renal cysts.  The appellant has 
highlighted portions of the operative report that he feels 
indicate some discrepancy in the number of ribs removed 
during this surgery.  The body of the operative report 
indicated that the 12th rib was resected bilaterally and sent 
for surgical specimen.  Under the laboratory section, the 
same report indicated that the 11th rib was sent for 
specimen.  The highlighted reference in the operative report 
regarding the 10th rib was a reference to the neurovascular 
bundle of the 10th rib and there was no indication that the 
10th rib was removed.

A VA examination was conducted in February 1997 and confirmed 
on objective examination, the removal of the 12th rib 
bilaterally.  The appellant complained of tender, painful 
scars from the rib resection.  The examiner reported that the 
surgical scars were well healed and nontender on each flank.  
However, the diagnoses included painful rib resection scars 
and is in conflict with the clinical findings.

When three or four ribs are removed, a 30 percent evaluation 
is assigned.  With removal of two ribs a 20 percent 
evaluation is assigned.  38 C.F.R. § 4.71a; Diagnostic Code 
5297 (1999).  The body of the operative report with 
confirmation by the subsequent VA examination leads the Board 
to the conclusion that both 12th ribs were removed only.  
However, service connection was granted for removal of the 
11th and 12th ribs, apparently unilaterally, and a 20 percent 
evaluation was assigned as for removal of two ribs.  After VA 
examination confirms the number of ribs removed, the RO 
should correct any discrepancy.

Residuals of surgery can also be rated to include a 
Diagnostic Code related to the post-surgical scar if 
applicable.  Diagnostic Code 7804 provides for a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118 (1999).  Due 
to the discrepancy in the examination report as to whether 
the flank scars are tender and painful, a new examination in 
necessary.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination.  The examiner should address 
whether there is disability associated 
with service connected lymphadenectomy, 
including the presence or absence of 
tender, painful scars associated with the 
surgery.

2.  The examiner should address whether 
the bilateral flank scars associated with 
the January 1991 renal surgery and 
removal of ribs are tender and painful on 
objective examination.  The examiner must 
clearly identify the ribs that were 
removed.  If the 11th rib was not 
removed, that fact should be noted.

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



